This Cause coming to be heard this Day on Bill and Answer, and the same being opened and Debated by Counsel learned on both Sides, and fully Considered by this Court; It is therefore Ordered and Decreed That Thomás Lam-boll Executor as aforesaid do pay to the Complainants or their Attorneys in this Province the said Legacy of One Hundred Pounds Sterling in the Complainants Bill mentioned together with Interest thereon at 5 per Cent from the end of One Year to be computed from the Death of the Testator or the value thereof in the current money of this Province on or before the Eleventh day of September next, And also that the said Defendant do immediatly pay the Complainants or their Attorney All such Costs as Shall be Taxed by the Master of this Court.